Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
	The amendments filed 01/01/2021 are non-compliant as the wording does not reflect the previously entered claims 09/23/2020.  For example, claim 19 does not include (i) and (ii) under part (a) that were in the previously filed claims 09/23/2020.  Furthermore, claim 17 “Providing a comb” was previously “providing a comb” in the claims 09/23/2020.  For these reasons, the claims filed 01/01/2021 are considered non-compliant and thus not entered.
	Claims of better form 09/23/2020 are being amended herein through examiner’s amendment to put the claims in condition for allowance.  

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Guy Levi (Reg. No. 55,376) on 01/29/2021.

Amending claims of better form of 09/23/2020.  The application has been amended as follows: 

Claim 1, line 5 should be - - “extending from the head portion to a given length, 
Claim 1, line 18 should be - - “iii.	a pair of knuckles disposed toward the posterior end of the articulating lever slab,” - - 
Claim 1, lines 22-23 should be - - “d. the pair of articulating arms, wherein: i. each articulating arm has a proximal end hingedly coupled to the cleaning head” - -
Claim 1, line 28 should be - - “the knuckles disposed toward the posterior end of the articulating lever slab;” - -
Claim 1, line 31 should be - - “end of the platform, defining a recess configured to receive a portion of the articulating lever slab,” - -
Claim 1, line 32 should be - - “wherein the cleaning head is configured to frictionally slidably couple to the plurality of elongated” - -
Claim 5 , line 2 should be - - “wall extending basally from the basal side of the articulating lever slab; a floor section; and an external” - - 
Claim 10, line 2 should be - - “lower surface of the cleaning head is configured to limit the arc of rotation of the articulating lever slab” - -
Claim 14, line 3 should be - - “articulating lever slab.” - - 
Claim 17, lines 4-8 should be - - “
b.    rotating the articulating lever slab to an extended position;
c.    engaging the comb and the platform;
d.    retracting the articulating lever slab;
e.    combing; and
f.    rotating the articulating lever slab
Claim 19, line 3 should be - - “extending from the head portion to a given length, 
Claim 19, line 13 should be - - “iii.	a pair of knuckles disposed toward the posterior end of the articulating lever slab,” - -
Claim 19, lines 20-21 should be - - "d. the pair of articulating arms, wherein: i. each articulating arm has a proximal end hinged coupled to the cleaning head” - - 
Claim 19, line 27 should be - - “the knuckles disposed toward the posterior end of the articulating lever slab;” - -
Claim 19, line 30 should be - - “end of the platform, defining a recess configured to receive a portion of the articulating lever slab,” - - 
Claim 19, line 31 should be - - “wherein the cleaning head is configured to frictionally slidably couple to the plurality of elongated” - -
Claim 28, line 3 should be - - “rotation of the articulating lever slab and limit the proximal movement of the cleaning head along the” - - 

Reasons for Allowance
Claims 1 and 19, and those claims depending therefrom including 5, 7, 9-10, 13-18, 20, 25, 27, 28, 31, 32, and 33, are allowed.
	The prior art of Harris fails to anticipate or render obvious “wherein the cleaning head (82) further comprises an elongated slab extending distally from the lower surface of the cleaning head (82), the elongated slab configured to be engaged and slidably coupled within the pocket in the platform (73)” of now amended claims 1 and 19. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO AVILES can be reached on (571) 270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOEL D CRANDALL/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723